Concurring and Dissenting Opinion by
Jacobs, J.:
Although I agree with the majority’s treatment of the first ten issues raised on appeal, I cannot agree that the lower court abused its discretion in sentencing appellant Burgess. “The trial judge has broad discretion in imposing sentence. If the sentence imposed is within statutory limits, there is no abuse of discretion unless *565the sentence is manifestly excessive so as to inflict too severe a punishment. This court has the power to modify an obviously excessive sentence, but has rarely utilized that power, preferring instead to rely on the good judgment of the trial judge.” Commonwealth v. Riggins, 232 Pa. Superior Ct. 32, 34, 332 A.2d 521, 522 (1974) (citations omitted).
A defendant’s prior criminal record is only one of many factors to be considered by the trial judge in imposing sentence. Where, as in the present case, a defendant’s sentence is within the statutory limits, the mere fact that he has committed fewer prior criminal offenses than a co-defendant does not require that he receive a correspondingly lesser sentence than the co-defendant.
For these reasons, I would not disturb the sentence of the court below.
Watkins, P. J., and Van der Voort, J., join in this opinion.